       Case 1:18-cv-11477-ER Document 25 Filed 02/24/20 Page 1 of 2




                                   KATZMELINGER
                             280 MADISON AVENUE, SUITE 600
                              NEW YORK, NEW YORK 10016
                                 www.katzmelinger.com


 Katherine Morales                                                            o: 212.460.0047
 Katz Melinger PLLC                                                            f: 212.428.6811
                                                                   kymorales@katzmelinger.com

                                        January 30, 2020


Via ECF
Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: Jeffrey Jordan v. Krasdale Foods, Inc.
             Civil Action No. 18-cv-11477-ER

Dear Judge Ramos:

        Our office represents Plaintiff in this matter, and we write jointly with counsel for
Defendant pursuant to the Court’s January 13, 2020 Opinion and Order denying the parties’
joint application for settlement approval (the “Opinion and Order”) (Dkt. No. 23).

        As the Court is aware, on November 15, 2019, the parties filed a joint application
for settlement agreement approval pursuant to Cheeks v. Freeport Pancake House, 796
F.3d 199 (2d Cir. 2015) (the “Settlement Agreement”) (Dkt. No. 21). On January 13, 2020,
the Court issued an Opinion and Order denying the parties’ application for settlement
agreement approval because (1) the parties’ settlement agreement provides that part of
Plaintiff’s settlement amount is to be reported on an IRS Form 1099 as opposed to an IRS
Form W-2; (2) Plaintiff did not provide documentation to support the reasonableness of
the Plaintiff’s requested attorneys’ fees; and (3) the parties failed to submit to the Court a
second agreement referenced in the parties’ application for settlement approval.

       The parties have revised their Settlement Agreement as directed by the Opinion and
Order and submit said revised Settlement Agreement as Exhibit 1 for the Court’s review
and approval. The parties have amended the consideration clause of the Settlement
Agreement so that all of the settlement payments due to Plaintiff are to be reported on a
W-2 Form. Further, Plaintiff’s counsel also submits their time records, which are attached
         Case 1:18-cv-11477-ER Document 25 Filed 02/24/20 Page 2 of 2
                                                                           Honorable Edgardo Ramos
                                                                                    January 30, 2020
                                                                                         Page 2 of 2

hereto as Exhibit 2. Lastly, the parties will submit the second agreement to the Court for
in camera review. 1

        Based on the foregoing, the parties move this Court to renew their application for
settlement approval, incorporating all prior submissions in this application, and
respectfully request that the parties’ revised Settlement Agreement be approved.

          We thank the Court for its attention to this matter.

    Respectfully submitted,


    /s/ Katherine Morales                              /s/ Jonathan A. Wexler_____
    Katherine Morales, Esq.                            Jonathan A. Wexler, Esq.
    Katz Melinger PLLC                                 Vedder Price P.C.
    280 Madison Avenue, Suite 600                      1633 Broadway – 31st Floor
    New York, New York 10016                           New York, New York 10019
    (212) 460-0047                                     (212) 407-7732
    kymorales@katzmelinger.com                         jwexler@vedderprice.com
    Attorneys for Plaintiff                            Attorneys for Defendant




1
 Pursuant to Your Honor’s Individual Rules of Practice, Section 1. A., the parties will submit the second
agreement to the Court via email.
